Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a method of delivering matter into a uterine cavity, however the specification does not disclose what is included in “matter”.  The specification fails to include any recitation of any “matter” or what is considered to be included and/or excluded from such a term.  The only place delivering “matter” is discussed or recited is in the claims.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, on line 9 “the and” is not correct it is unclear if it should only read “and” or if there is something missing.
In claim 4, on line 7 “transporting an catheter of the reproductive material” lacks positive antecedent basis in that there is no reproductive material positively recited nor a catheter associated with such.
Claims 1, 4 and 5 are directed to a method for delivering matter into a uterine cavity, however none of the claims actually include a step of delivering matter or anything into a uterine cavity.
Further, as discussed above, the claims are considered to be indefinite in that it is unclear what the limitations of “matter” are making it unclear what is included and/or excluded or exactly what is being delivered.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowery et al (5,364,345).
9.	Regarding Claim 1, Lowery et al discloses a method for delivering matter into a uterine cavity (see Col. 6, lines 27-30 regarding if the tubal passage is a fallopian tube, then the catheter body is inserted through the cervix and uterus into the fallopian tube in accordance with known techniques) comprising: positioning an everting balloon system (FIG. 1, catheter 11) adjacent to a cervical canal (Col. 6, Lines 17-19, regarding In carrying out the method of this invention, the catheter body 19, either with or without the endoscope is advanced to a position adjacent the site of the stenosis, and see Col. 6, Lines 27-30, regarding If the tubal passage 81 is a fallopian tube, then the catheter body 19 is inserted through the cervix and uterus into the fallopian tube in accordance with known techniques), wherein the everting balloon device comprises a first catheter (FIG. 3, inner catheter 15) and an everting balloon (FIG. 3, everting element 17) attached to the first catheter, and wherein the first catheter has a catheter lumen (FIG. 3, the endoscope 53 extends through the inner catheter 15) and a distal port at the distal end of the catheter lumen (FIG. 3, endoscope exits the distal end 45 of the inner catheter 15), and a delivery catheter (FIG. 3, outer catheter 13) attached to opposite end of the everting balloon from the first catheter (FIG. 1, outer catheter is opposite the everting balloon which exits the distal end of the inner catheter 15); everting the everting balloon in the cervical canal (FIGS. 4-6 illustrate everting balloon in cervical canal), wherein the everting comprises pulling the first catheter distally through the cervical canal (FIG. 7, inner catheter 15 is extended distally through the cervical canal), wherein the first catheter has a fixed alignment with the delivery catheter (inner catheter 15 is centralized within outer catheter 13) and everting balloon (inner catheter 15 symmetrically couples to the everting balloon), and wherein the everting comprises inflating the balloon distal to the first catheter (FIG. 6, the everting balloon 17 is inflated distal to the first catheter 15).

10.	Regarding Claim 2, Lowery et al discloses the method of claim 1, wherein the fixed alignment prevents twisting of the everting 16 balloon during the eversion and inversion process (Col. 5, Lines 1-3 regarding The inner catheter 15 is extendible through the outer catheter fitting and is movable longitudinally in the outer catheter lumen).

11.	Regarding Claim 3, Lowery et al discloses the method of claim 2, wherein the fixed alignment prevents over extension of the everting balloon during the inversion process (FIG. 3, everting member 17 is fixed to the distal end 45 of inner catheter 15 and distal end 25 of outer catheter 13 preventing over extension during the inversion process).

12.	Regarding Claim 5, Lowery et al discloses a method for delivering matter into a uterine cavity (see Col. 6, lines 27-30 regarding if the tubal passage is a fallopian tube, then the catheter body is inserted through the cervix and uterus into the fallopian tube in accordance with known techniques) comprising: everting a balloon in a cervical canal (Col. 6, Lines 17-19, regarding In carrying out the method of this invention, the catheter body 19, either with or without the endoscope is advanced to a position adjacent the site of the stenosis, and see Col. 6, Lines 27-30, regarding If the tubal passage 81 is a fallopian tube, then the catheter body 19 is inserted through the cervix and uterus into the fallopian tube in accordance with known techniques, FIGS. 4-6 illustrate everting balloon in cervical canal), wherein the balloon (FIG. 3, everting element 17) is attached to a first catheter (FIG. 3, inner catheter 15), and wherein everting comprises pulling the first catheter distally through the cervical canal (FIG. 6, inner catheter 15 is extended distally through the cervical canal), pressurizing balloon system with complaint member (Col. 5, Lines 19-20 regarding The everting element 17 is a thin, flexible membrane which is constructed of a suitable polymeric material) to facilitate keeping internal pressure within an operating range (Col. 7, Lines 18-21 regarding For example, if the inflation media is at 4 atmospheres, the pressure of the flush solution provided by the irrigation source 39 may be slightly above 4 atmospheres).


13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowery et al in view of Fogarty et al (4,606,347).
15.	Regarding Claim 4, as best understood, Lowery et al discloses a method for delivering matter into a uterine cavity (see Col. 6, lines 27-30 regarding if the tubal passage is a fallopian tube, then the catheter body is inserted through the cervix and uterus into the fallopian tube in accordance with known techniques) comprising: everting a balloon in a cervical canal (Col. 6, Lines 17-19, regarding In carrying out the method of this invention, the catheter body 19, either with or without the endoscope is advanced to a position adjacent the site of the stenosis, and see Col. 6, Lines 27-30, regarding If the tubal passage 81 is a fallopian tube, then the catheter body 19 is inserted through the cervix and uterus into the fallopian tube in accordance with known techniques, FIGS. 4-6 illustrate everting balloon in cervical canal), wherein the balloon (FIG. 3, everting element 17) is attached to a first catheter (FIG. 3, inner catheter 15), and wherein everting comprises pulling the first catheter distally through the cervical canal (FIGS. 5-6 illustrate pulling the first catheter distally through the cervical canal). However, Lowery et al fails to explicitly disclose transporting a flexible tip guidance wire through the first catheter into the uterine cavity to direct the distal end of the everting balloon towards a targeted region' transporting an catheter of the reproductive material once access to the targeted region is reached. Alternatively, Fogarty et al is in the field of everting balloon devices (see FIGS. 3-6) and teaches transporting a flexible tip guidance wire (FIG. 3, guidance wire 18) through the first catheter (FIG. 3, tube 10) into the uterine cavity (FIG. 3, body tube 30) to direct the distal end of the everting balloon towards a targeted region' (FIG. 3, tube 10 is transported along guide wire 18 to reach the target region such as a stenosis or stricture) transporting a catheter to the cervical canal once access to the targeted region is reached (FIG. 5, tube 10 and extension assemblage 20 and transported to the cervical canal). Therefore, it would have been obvious to one of ordinary skill in the art to modify Lowery et al with the teaching of Fogarty et al. The motivation for doing so would have been to provide a smaller navigational aid thereby allowing the user to navigate smaller and more tortuous lumens.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791